Citation Nr: 1144591	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-19 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental trauma (loss of teeth).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to December 1958.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claim for service connection for residuals of dental injury.

In his May 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board.  This type of hearing is often referred to as a Travel Board hearing.  The RO acknowledged this hearing request in a September 2008 letter that, among other things, also indicated he could have other types of hearings before the Board (videoconference and at the Board's offices in Washington, DC) or that he could elect not to have a hearing.  A December 2009 statement from his representative (in lieu of a VA Form 646) reiterated this request for a Travel Board hearing and affirmed the Veteran was not withdrawing it.  The RO resultantly scheduled this hearing for February 22, 2010, but the Veteran failed to report (FTR) for it, as was annotated by the intended presiding Veterans Law Judge on the letter in the file notifying him of this hearing's date, time, and location, etc.  He has not provided any explanation or good cause for failing to appear for that scheduled hearing, or asked to reschedule it, so the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Because his claim requires further development before being decided on appeal, however, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

When submitting his July 2006 application for VA compensation benefits (VA Form 21-526), the Veteran referred to a "dental injury", so dental trauma, during service in June 1956.  He also indicated he had been treated contemporaneously in the dental clinic at Fort Campbell, Kentucky.  He submitted a statement in support of claim (VA Form 21-4138) in October 2006 adding that, in approximately June 1957, he had dental surgery at Ft. Campbell, Kentucky, and that he was assigned to the 327th Airborne Infantry (ABN INF) at that time.  He also indicated he was fitted for a partial bridge at the time of the surgery.  

In May 2007 the RO prepared a memorandum making a formal finding on the unavailability of his service medical records in the subject heading and discussing the several efforts that had been made to obtain these missing records and noting he would be apprised of these efforts and given opportunity to identify and/or submit other evidence that might compensate, including in his personal possession.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records (STRs) are missing and presumed destroyed includes the obligation to search for alternative records).  These records were presumably lost in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, which is a military records repository.  The fire there damaged or destroyed 16-18 million Army and Air Force records documenting the service history of former military personnel discharged from 1912-1964.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO's efforts to obtain these missing records had included contacting the NPRC,  also trying to obtain Surgeon General's Office (SGO) records or extracts, and having the Veteran complete and return National Archives (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data, but unfortunately all to no avail.


He provided further details concerning this alleged dental injury during service in his January 2008 notice of disagreement (NOD), again estimating he was treated for this dental injury in June or July 1956 at Ft. Campbell, Ky.  He said he had teeth removed, so extracted, and a bridge put in.  He also said a second bridge was put in sometime in 1957 when more teeth had to be pulled, also reiterating that he was assigned to the Airborne Battle Group, 327 Infantry, 101st Airborne Division, Ft. Campbell, Ky.  He said he no longer had contact with members of his unit, as most were dead.

While, in the July 2007 rating decision at issue, the RO adjudicated the claim as for service connection for dental injury resulting in loss of teeth, the Court has held that a claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The RO (Veterans Benefits Administration (VBA)) determines whether a Veteran is entitled to service connection for a dental disability, whereas the local VA medical center (VAMC), i.e., Veterans Health Administration (VHA)) determines whether he is eligible for VA outpatient dental treatment.  Here, though, there is no indication the RO sent a copy of his application to the dental department or outpatient clinic of the local VAMC.

When as here STRs are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases of its eventual decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); and O'Hare, 1 Vet. App. at 367.

But while indeed unfortunate, no presumption, either in favor of him or against VA, arises when there are lost or missing service records.  See Cromer at 217-18.  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 


In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), another case in which the Veteran's STRs were lost and presumably destroyed, the Court held that he was competent to report about factual matters of which he had "first-hand" knowledge, which the Court specifically indicated, in that case, included experiencing pain in his right hip and thigh during service, reporting to sick call, and undergoing physical therapy.  Similarly, this Veteran in this appeal alleges to not only have sustained relevant dental injury while in service, but also to having resultantly received treatment for that injury during 1956 and 1957, including surgery and the fitting of dental bridges.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.


The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered 
service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Under 38 U.S.C.A. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma ("Class II(a) eligibility") is that those having a service-connected noncompensable dental condition or disability adjudicated as resulting from said trauma may be authorized any treatment indicated as reasonably necessary for its correction, that is, the Veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application after service and one-time treatment.  38 C.F.R. § 17.161(c).


From the wording of his pleadings, the Veteran apparently is alleging the type of dental trauma contemplated by 38 C.F.R. § 17.161(c).  Merely having teeth filled or even extracted during service is not tantamount to dental trauma, however.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2011); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  But he seemingly is alleging to have sustained actual dental injury (e.g., blunt force trauma to his teeth), precipitating the extraction of teeth during his service and fitting of bridges.

Unfortunately, though, the claims file does not contain any dental evaluation or treatment records, and not just from his service (since, as mentioned, they presumably were destroyed in the 1973 fire at the NPRC), but also from during the many years since his service ended.  So, on remand, he first should be asked to provide the names, addresses, and dates of all sources of dental treatment he has received since service and asked to complete and return any necessary release of medical information forms to permit VA to obtain these confidential records.  38 C.F.R. § 3.159(c).  Appropriate attempts then should be made to obtain all identified records, including any dental X-rays that may be available.

After that, he needs to be examined to determine his current dental status and for a medical nexus opinion concerning whether any current dental condition is consistent with the type of dental trauma he claims to have sustained in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persist or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).

Accordingly, the claim is REMANDED for the following additional development and consideration: 

1.  Contact the Veteran and ask that he provide the names, addresses, and approximate dates of treatment of all medical and dental care providers, VA and non-VA, which have treated him for his teeth since service.  And with any necessary authorization, obtain all identified records.  If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After receipt of all additionally identified records, schedule a VA dental examination to first identify all current dental conditions.  An opinion is then needed as to the likelihood (very likely, as likely as not, or unlikely) that any current dental condition is consistent with the type of dental injury or trauma the Veteran alleges to have sustained during service in 1956, requiring treatment both during 1956 and 1957.


To this end, and because of the unavailability of the Veteran's STRs, it is essential the examiner elicit from the Veteran the exact circumstances of this claimed injury in service and specifically note the teeth he says were injured.

In assessing the Veteran's current dental status, the examiner should indicate whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible or maxilla, nonunion or malunion of the mandible or maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the pertinent history, including a complete copy of this remand.  Opinions should be provided based on the results of examination, a review of the medical and other evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown, may have adverse effects on this pending claim, specifically, that such failure to report will result in the need to decide his claim based on the admittedly limited information and evidence currently available.  38 C.F.R. § 3.655

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to his satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

